EXHIBIT 10.2

EXECUTION

VERSION

 

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND
GUARANTY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY
AGREEMENT, dated as of July 23, 2019 (this “Agreement”) is entered into by and
among SELECT INTERIOR CONCEPTS, INC., a Delaware corporation (“Topco”),
ARCHITECTURAL GRANITE & MARBLE, LLC, a Delaware, limited liability company
formerly known as G&M OPCO LLC (“AG&M”), PENTAL GRANITE AND MARBLE, LLC, a
Washington limited liability company (“Pental”), L.A.R.K. INDUSTRIES, INC., a
California corporation (“L.A.R.K.”), GREENCRAFT HOLDINGS, LLC, an Arizona
limited liability company (“Greencraft  Holdings”), GREENCRAFT INTERIORS, LLC,
an Arizona limited liability company (“Greencraft Interiors”), CASA VERDE
SERVICES, LLC, a Delaware limited liability company (“Casa Verde”), GREENCRAFT
STONE AND TILE LLC, an Arizona limited liability company (“Greencraft Stone”;
and, together with Topco, AG&M, Pental Granite and Marble, L.A.R.K., Greencraft
Holdings, Greencraft Interiors, Casa Verde, Greencraft Stone and each Person
joined thereto as a borrower from time to time, individually and collectively,
jointly and severally, “Borrower”), ARCHITECTURAL SURFACES GROUP, LLC, a
Delaware limited liability company formerly known as TCFI G&M LLC (“AG&M
Parent”), RESIDENTIAL DESIGN SERVICES, LLC, a Delaware limited liability
company, formerly known as TCFI LARK LLC (“L.A.R.K. Parent”), AG IIOLDCO (SPV)
LLC, a Delaware limited liability company (“AG SPV”) and SIC INTERMEDIATE, INC.,
a Delaware corporation (“SIC”, and together with Borrower, AG&M Parent, AG SPV
and L.A.R.K. Parent, each individually, an “Obligor” and collectively, the
“Obligors”) and BANK OF AMERICA, N.A., a national banking association (together
with its successors and assigns, “Lender”).

WHEREAS, Borrower and Lender have entered into that certain Amended and Restated
Loan, Security and Guaranty Agreement, dated June 28, 2018 (as amended by that
certain First Amendment to Amended and Restated Loan, Security and Guaranty
Agreement, dated as of December 11, 2018, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Lender has agreed to make certain loans (each
a “Loan” and collectively the “Loans”); and

WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Definitions. Reference is hereby made to the Loan Agreement for a
statement of the terms thereof. All terms used in this Agreement which are
defined therein and not otherwise defined herein shall have the same meanings
herein as set forth therein.


 

1

--------------------------------------------------------------------------------

EXECUTION

VERSION

 

SECTION 2. Amendments to Loan Agreement. Effective as of the date hereof;
Borrower and Lender amend the Loan Agreement as follows:

(a)The definition of “Purchase Money Debt” in Section 1.1 of the Loan Agreement
is hereby deleted in its entirety and is replaced with the following:

“Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 Business Days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; (c) Debt
constituting obligations incurred pursuant to any Capital Lease; and (d) any
renewals, extensions or refinancings (but not increases) thereof.”

(b)Clause (c) of Section 9.2.1 of the Loan Agreement is hereby amended by (i)
deleting “$8,000,000” found therein and (ii) inserting “$16,000,000” in lieu
thereof.

(c)Clause (j) of Section 9.2.1 of the Loan Agreement is hereby amended by (i)
deleting “$8,000,000” found therein and (ii) inserting “$16,000,000” in lieu
thereof.

SECTION 3. Effectiveness. This Agreement shall become effective upon its
execution by Borrower, the other Obligors party thereto and the Lender and
receipt by the Lender of a copy of this Agreement, duly executed by Borrower,
the other Obligors party thereto and the Lender.

SECTION 4. Notices, Etc. All notices and other communications provided for
hereunder shall comply with Section 11.4 of the Loan Agreement.

SECTION 5. General Provisions.

(a)Each Obligor confirms that all of its Obligations under the Loan Agreement
and the Loan Documents (each as amended by this Agreement) are in full force and
effect and are performable in accordance with their respective terms without
setoff, defense, counter-claim or claims in recoupment. Each Obligor hereby
ratifies and confirms the Liens and security interests granted under the Loan
Agreement and the Loan Documents and further ratifies and agrees that such Liens
and security interests secure all obligations and indebtedness now, hereafter or
from time to time made by, owing to or arising in favor of the Lender pursuant
to the Loan Agreement and the Loan Documents (as now, hereafter or from time to
time amended).

(b)Each Obligor agrees that at any time and from time to time, upon the written
request of Lender, such Obligor will execute and deliver such further documents
and do such further acts and things as the Lender may reasonably request in its
Permitted Discretion in order to effect the provisions of this Agreement.

2

--------------------------------------------------------------------------------

EXECUTION

VERSION

 

(c)Except as supplemented hereby, the Loan Agreement and each other Loan
Document shall continue to be, and shall remain, in full force and effect. This
Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Loan Agreement
or any other Loan Document or (ii) to prejudice any right or rights which the
Lender may now have or may have in the future under or in connection with the
Loan Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, including any replacement
instrument or agreement therefor.

(d)Borrower agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses incurred by or on behalf of the Lender in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement,
including, without limitation, the reasonable fees, costs, client charges and
expenses of counsel for the Lender.

(e)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by telecopier
or electronic transmission shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier or electronic transmission
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

(f)Section headings in this Agreement are included herein for the convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)In addition to and without limitation of any of the foregoing, this Agreement
shall be deemed to be a Loan Document and shall otherwise be subject to all of
terms and conditions contained in Sections 11.14, 11.15 and 11.16 of the Loan
Agreement, mutatis mutandi.

(h)This Agreement, together with the Loan Agreement and the other Loan
Documents, reflects the entire understanding of the, parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

EXECUTION

VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

SELECT INTERIOR CONCEPTS, INC.

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

ARCHITECTURAL GRANITE & MARBLE, LLC

 

 

 

By:

 

Architectural Surfaces Group, LLC its Sole Member

 

 

 

By:

 

SIC Intermediate, Inc., its Sole Member

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

PENTAL GRANITE AND MARBLE, LLC

 

 

 

By:

 

Architectural Granite & Marble, LLC its Sole Member

 

 

 

By:

 

Architectural Surfaces Group, LLC its Sole Member

 

 

 

By:

 

SIC Intermediate, Inc., its Sole Member

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

L.A.R.K. INDUSTRIES, INC.

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

EXECUTION

VERSION

 

GREENCRAFT HOLDINGS, LLC

 

 

 

By:

 

L.A.R.K. Industries, Inc., its Sole Member

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

 

 

 

GREENCRAFT INTERIORS, LLC

 

 

 

By:

 

Greencraft Holdings, LLC its Sole Member

 

 

 

By:

 

L.A.R.K. Industries, Inc., its Sole Member

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

 

 

 

CASA VERDE SERVICES, LLC

 

 

 

By:

 

Greencraft Holdings, LLC its Sole Member

 

 

 

By:

 

L.A.R.K. Industries, Inc., its Sole Member

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

GREENCRAFT STONE AND TILE LLC

 

 

 

By:

 

Greencraft Holdings, LLC its Sole Member

 

 

 

By:

 

L.A.R.K. Industries, Inc., its Sole Member

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

EXECUTION

VERSION

 

 

 

 

T.A.C. CERAMIC TILE CO.

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

OTHER OBLIGORS:

 

 

 

ARCHITECTURAL SURFACES GROUP, LLC

 

 

 

By:

 

SIC Intermediate, Inc., its Sole Member

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

RESIDENTIAL DESIGN SERVICES, LLC

 

 

 

By:

 

SIC Intermediate, Inc., its Sole Member

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

AG HOLDCO (SPV), LLC

 

 

 

By:

 

Architectural Granite & Marble, LLC its Sole Member

 

 

 

By:

 

Architectural Surfaces Group, LLC its Sole Member

 

 

 

By:

 

SIC Intermediate, Inc., its Sole Member

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

--------------------------------------------------------------------------------

EXECUTION

VERSION

 

 

 

 

 

SIC INTERMEDIATE, INC.

 

 

 

 

 

 

By:

 

/s/ Nadeem Moiz

Name:

 

Nadeem Moiz

Title:

 

Chief Financial Officer

 

 

 

 

 

 

LENDER:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

/s/ John Olsen

Name:

 

John Olsen

Title:

 

Senior Vice President

 

 